Exhibit 10.1

 
  Exobox Technologies
    Security Beyond the Enterprise™
2121 Sage Road, Suite 200
Houston, Texas 77056
Phone  713.625.7800
Fax  713.625.7890

April 14, 2010


Mr. Michael S. Studdard
Chairman of the Board of Directors
Exobox Technologies Corp.
2121 Sage Road, Suite 200
Houston, Texas 77056


Re:           Resignation from the Board


Dear Mike:


With this letter, I hereby resign as a Director of Exobox Technologies Corp
(“Exobox”), effective at 5:00 p.m. on April 14, 2010. I have no disagreements
with Exobox on any accounting or legal policy, principle or practice.


As you know, I agreed to serve as a director in spite of unrelated significant
demands on my time in order to assist you with certain specific pressing matters
confronting management and the Board. However, given my recent decision to
accept the job as Exobox president and CEO, I believe that I can best serve the
interest of Exobox and its shareholders by resigning from the Board to
concentrate on my duties as CEO.


I look forward to working with you this year to get Exobox back on track.



 
Sincerely,
     
 
 
/s/ Floyd H. Griffith
 
Floyd H. Griffith




 
 

--------------------------------------------------------------------------------

 



